United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.C., Appellant
and
DEPARTMENT OF THE NAVY,
PORTSMOUTH NAVAL SHIPYARD,
Portsmouth, NH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of the Solicitor, for the Director

Docket No. 12-204
Issued: July 6, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 27, 2011 appellant filed a timely appeal from a May 19, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration.
Because more than 180 days elapsed from the last merit decision of
January 27, 2011 to the filing of the appeal, the Board lacks jurisdiction to review the merits of
the case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over only the May 19, 2011 nonmerit decision.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s claim for merit
review pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

2

20 C.F.R. § 501.3(e).

On appeal, appellant asserted that he did not realize Dr. Moby Parsons, an orthopedic
surgeon, used the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment (hereinafter A.M.A., Guides) in his December 12, 2010 report and
should have resubmitted his report under the sixth edition. Dr. Parsons did not understand the
difference in percentages between the fifth and sixth edition as noted by OWCP’s medical
adviser, Dr. David I. Krohn, a Board-certified internist.
FACTUAL HISTORY
On November 29, 2006 appellant, then a 49-year-old electrician, filed a claim for a left
shoulder strain due to repetitive work duties involving his hands, arms and use of overhead
equipment. OWCP accepted the claim for calcifying tendinitis of left shoulder, sprain of left
shoulder and upper arm, superior glenoid labrum lesion. Appellant had a left total shoulder
replacement on October 30, 2007.
On October 30, 2008 appellant filed a claim for a schedule award. In a September 21,
2009 report, Dr. Robert E. Eberhart, a Board-certified surgeon, found that appellant was at
maximum medical improvement. He opined that under the sixth edition of the A.M.A., Guides,
appellant had 25 percent left arm impairment. Under Table 5-5, page 405, Dr. Eberhart found
appellant had a total shoulder arthroplasty with moderate restricted motion. In a May 2, 2010
report, Dr. Krohn utilized Dr. Eberhart’s findings and opined that appellant had 26 percent left
arm impairment under the A.M.A., Guides. Under Table 15-5, page 405, he opined that
appellant had a class 3 or default 30 percent impairment for shoulder arthroplasty. Under Table
15-7, page 406, Dr. Krohn found grade modifier 1 for functional history; under Table 15-8, page
408 and Table 15-34, page 475, he found grade modifier 1 for physical examination; and under
Table 15-9, page 410, he found grade modifier 4 for clinical studies. He applied the net
adjustment formula and found a negative three, which moved the diagnosed class position two
positions to the left or 26 percent left upper extremity impairment.
By decision dated May 26, 2010, OWCP granted appellant a schedule award for 26
percent impairment of the left upper extremity.
On June 14, 2010 appellant requested a hearing before an OWCP hearing representative,
which was held on October 13, 2010. In a December 12, 2010 report, Dr. Parsons stated that
appellant reached maximum medical improvement and had 38 percent left arm impairment. This
was based on 18 percent impairment due to lost range of motion and 24 percent impairment due
to total shoulder arthroplasty.
By decision dated December 30, 2010, OWCP’s hearing representative set aside the
May 26, 2010 decision. The hearing representative found that Dr. Parsons’ report was sufficient
to warrant review by an OWCP medical adviser to determine if there was greater impairment of
the left upper extremity.
In a January 20, 2011 report, OWCP’s medical adviser, Dr. Krohn, reviewed Dr. Parson’s
December 12, 2010 report. He determined that Dr. Parson utilized the fifth edition of the
A.M.A., Guides instead of the sixth edition of the A.M.A., Guides to rate impairment. Dr. Krohn
noted that under the sixth edition of the A.M.A., Guides, a range of motion impairment is not

2

combined with a diagnosis-based impairment. He determined that under the range of motion
impairment method, appellant had 17 percent impairment. Dr. Krohn stated that his prior
assignment of 26 percent impairment was derived from the diagnosis category of total shoulder
arthroplasty and there was insufficient evidence from Dr. Parsons’ report to alter his prior rating.
By decision dated January 27, 2011, OWCP denied the claim for an increased schedule
award.
In a February 16, 2011 letter, appellant requested reconsideration. He disagreed with
OWCP’s use of the sixth edition of the A.M.A., Guides and requested that OWCP use
Dr. Parson’s impairment rating rather than that of Dr. Krohn. Appellant noted that Dr. Krohn
did not disagree with Dr. Parson’s application of the fifth edition of the A.M.A., Guides.
In a nonmerit decision dated May 19, 2011, OWCP denied appellant’s request for
reconsideration.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
it will review an award for or against compensation, either under its own authority or on
application by a claimant.3 Section 10.608(a) of the Code of Federal Regulations provide that a
timely request for reconsideration may be granted if OWCP determines that the employee has
presented evidence and/or argument that meets at least one of the standards described in section
10.606(b)(2).4 This section provides that the application for reconsideration must be submitted
in writing and set forth arguments and contain evidence that either: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; or (2) advances a relevant legal
argument not previously considered by OWCP; or (3) constitutes relevant and pertinent new
evidence not previously considered by OWCP.5 Section 10.608(b) provides that when a request
for reconsideration is timely but fails to meet at least one of these three requirements, OWCP
will deny the application for reconsideration without reopening the case for a review on the
merits.6
ANALYSIS
The only decision before the Board on appeal is the May 19, 2011 nonmerit decision
denying appellant’s application for review. The most recent merit decision on the issue of

3

5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.608(a).

5

Id. at § 10.608(b)(1) and (2).

6

Id. at § 10.608(b).

3

impairment was the January 27, 2011 decision. The Board lacks jurisdiction to review the merits
of appellant’s schedule award claim as the appeal was not filed until October 27, 2011.7
With his February 16, 2011 reconsideration request, appellant asserted that OWCP
should have utilized Dr. Parsons’ impairment rating, which was made under the fifth edition of
the A.M.A., Guides. For decisions after February 1, 2001, the fifth edition of the A.M.A.,
Guides is used to calculate schedule awards.8 For decisions issued after May 1, 2009, the sixth
edition is used.9 The Board finds that appellant’s contention does not rise to the level of relevant
new argument. OWCP exercised its discretion to adjudicate decisions issued after May 1, 2009
under the sixth edition.10
Appellant did not address any specific point of contention with OWCP’s medical
adviser’s application of the sixth edition of the A.M.A., Guides. He argued that he preferred the
rating of his physician and that OWCP should rely on the fifth edition of the A.M.A., Guides.
This does not constitute a new or relevant legal argument. While appellant noted that the
medical adviser did not disagree with Dr. Parson’s application of the fifth edition of the A.M.A.,
Guides, as previously indicated, the sixth edition of the A.M.A., Guides is to be used for all
decisions issued after May 1, 2009. He did not allege or demonstrate that OWCP erroneously
applied or interpreted a specific point of law or advance a relevant legal argument not previously
considered by OWCP. Consequently, appellant was not entitled to a review of the merits of his
claim based on the first and second above-noted requirements under section 10.606(b)(2).
Appellant also did not submit any new and relevant evidence. Thus, he is not entitled to
a merit review based on the third above noted requirement under section 10.606(b)(2).
As appellant did not show that OWCP erred in applying a point of law, advance a
relevant legal argument not previously considered or submit relevant and pertinent new evidence
not previously considered by OWCP, it properly denied his reconsideration request.11
On appeal, appellant contended that Dr. Parson’s report was found incorrect as he used
the wrong edition of the A.M.A., Guides, OWCP should have requested Dr. Parson to resubmit a
new report under the sixth edition. As noted, the Board does not have jurisdiction to consider the
merits of the claim. Appellant’s assertions regarding Dr. Parson’s report does not establish that
OWCP erred in applying a point of law or advance a relevant legal argument not previously
considered.
7

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant has up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2) (2007). For final adverse decisions issued on or after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See C.F.R. § 501.3(e) (2008); R.C., Docket No.
10-2371 (issued July 14, 2011).
8

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Id. See D.O., Docket No. 11-383 (issued November 8, 2011).
November 7, 2011). See also Henry D. Butler, 43 ECAB 859 (1992).
11

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

4

E.M., Docket No. 11-885 (issued

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for further
consideration of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 19, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 6, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

